IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00238-CV

U-HAUL CO. OF TEXAS,
                                                            Appellant
v.

STEVEN SUMMERS, JR.,
                                                            Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 15-002178-CV-85


                          MEMORANDUM OPINION



      Appellant, U-Haul Co. of Texas, appealed the trial court’s final judgment rendered

against it. It has now filed an Agreed Motion to Dismiss Appeal Pursuant to Settlement

and requests the Court to dismiss the appeal, order the release of the supersedeas bond

that was filed below, and order costs be borne by the party that incurred them.

      Appellant’s motion is granted. This appeal is dismissed, the supersedeas bond

filed below is ordered released, and costs are taxed against the party incurring same. See
TEX. R. APP. P. 42.1(a); 43.4.




                                      TOM GRAY
                                      Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed November 27, 2019
[CV06]




U-Haul Co. v. Summers                                 Page 2